United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Kansas City, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0087
Issued: February 14, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 8, 2017 appellant filed a timely appeal from a February 22, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
has elapsed from the most recent merit decision dated September 20, 2016, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 3, 2016 appellant, then a 35-year-old building equipment mechanic, filed an
occupational disease claim (Form CA-2) alleging that he developed major depressive disorder
with anxious distress as a result of his federal employment. Specifically, he alleged that he had
been subjected to a hostile work environment, including harassment, intimidation, disparate
treatment, and discrimination on the basis of race, color, and physical/mental disability.
By letter dated June 6, 2016, the employing establishment controverted appellant’s claim.
It noted that his allegations regarding harassment and/or mistreatment were vague and
unsubstantiated, that he had a preexisting service-related disability for which he had previously
been diagnosed with major depressive disorder with anxious distress, and that he had not
submitted any medical evidence substantiating his claim of harassment.
In a narrative statement dated April 12, 2016, appellant outlined the circumstances
underlying his claim. He alleged that he had been harassed on an almost daily basis by
management officials who made false accusations in retaliation for his filing a claim with the
Equal Employment Opportunity Commission. Appellant recalled that on the night of April 5,
2016 he reported to work and noticed that his employee badge had been deactivated in certain
areas of the building, which he needed access to in order to perform his duties. He was then
called into an office via radio and instructed to take all calls for building engineers. On the
morning of April 6, 2016, appellant recalled that he had been called into an office to meet with a
supervisor about allegedly leaving the premises for approximately five hours on March 15, 2016,
an event appellant did not remember. He also revealed that he had a service-connective
disability and had previously been diagnosed with major depressive disorder with anxious
distress, which was treated at a Veterans Health Administration hospital.
In a progress note dated April 6, 2016, Dr. Shreeja Kumar, a Board-certified psychiatrist,
reported that appellant felt badgered at work and subjected to retaliation. Appellant reported
trouble sleeping and had thoughts of harm to other workers and management, without plan or
intent. Dr. Kumar recommended an increase of his dosage of sertraline, as well as referral to an
anger management group and discussion of a safety plan.
By letter dated June 8, 2016, OWCP informed appellant of the evidence needed to
establish his claim. It advised him that his statement was vague and unclear as to what medical
condition he was claiming as work related, as well as which incidents he believed caused him to
develop a psychiatric condition. OWCP noted that appellant had not submitted sufficient
evidence to establish the employment factors alleged to have caused injury, and that he had not
submitted a medical report containing a physician’s opinion as to the cause of a diagnosed
condition. It requested that he respond to a claim development questionnaire. Appellant was
afforded 30 days to submit the necessary evidence. He did not respond.
By decision dated September 20, 2016, OWCP denied appellant’s claim for
compensation. It found that he had not established fact of injury as he had submitted insufficient
evidence to establish his claim. OWCP noted that appellant had not provided a detailed
statement specifying the factors of his employment allegedly causing his condition, he had not
provided corroborating evidence to establish his alleged factors of employment, and he had not

2

provided a physician’s opinion with a diagnosis of a psychiatric condition resulting from a
compensable employment factor.2
On January 20, 2017 appellant requested reconsideration of OWCP’s September 20, 2016
decision, noting in an attached letter that he was requesting reconsideration claiming he had
medical evidence establishing a causal relationship between his claimed condition and factors of
his federal employment. With his request, he attached a July 20, 2016 letter from Dr. Kumar.
Dr. Kumar noted that appellant had been under her care since December 5, 2013, for major
depressive disorder along with chronic pain of the neck and back. She further noted that his
symptoms had been exacerbated due to stresses at work. Dr. Kumar opined, “It is my
professional opinion that [appellant’s] medical condition is exacerbated by stresses with his
current employment and would recommend rehabilitation services for him to be able to get back
into work force.”
By decision dated February 22, 2017, OWCP denied appellant’s request for
reconsideration without reviewing the merits of his claim. It found that he had not submitted
relevant evidence not previously considered by OWCP, because his claim had been denied based
on lack of factual evidence establishing the alleged factors of his federal employment.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.3 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.4
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
OWCP issued a September 20, 2016 decision denying appellant’s claim because he had
not submitted sufficient factual evidence to support that the claimed factors of his federal
employment occurred as alleged. It found that fact of injury was not established. On January 20,
2017 appellant requested reconsideration of this decision.

2

OWCP further noted that the date of injury chosen by appellant, that of August 28, 2013, was the same as a date
of injury under claim number xxxxxx078, which was currently under review due to a request for reconsideration on
that claim.
3

20 C.F.R. § 10.606(b)(3); D.K., 59 ECAB 141, 146 (2007).

4

Id. at § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

3

The issue is whether the evidence appellant submitted in support of his request for
reconsideration is sufficient to warrant further merit review pursuant to 20 C.F.R. § 10.606(b)(3).
The Board finds that he did not identify a specific point of law or show that OWCP erroneously
applied or interpreted a point of law, nor did he not submit relevant and pertinent new evidence.
Therefore, the Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits.5
The underlying issue is whether appellant has established a compensable factor of
employment. A claimant may be entitled to a merit review by submitting relevant and pertinent
new evidence relating to the underlying issue, but appellant did not submit any such evidence in
this claim.6
With his request, appellant attached a July 20, 2016 letter from Dr. Kumar, containing a
diagnosis of major depressive disorder and a statement that his condition was related to “stresses
with his current employment.” While this report was new, it was cumulative and irrelevant to
the issue of whether appellant established a compensable employment factor.7
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or constitute relevant and pertinent new evidence not previously considered. Pursuant to
20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

5

See J.B., Docket No. 17-0934 (issued September 1, 2017).

6

See A.J., Docket No. 17-1168 (issued December 4, 2017).

7

W.K., Docket No. 14-1504 (issued November 20, 2014).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 22, 2017 is affirmed.
Issued: February 14, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

